Title: Enclosure H: Joshua Johnson to Commissioners of the Customs, 18 May 1791
From: Johnson, Joshua
To: Commissioners of Customs


HJoshua Johnson to Commissioners of the Customs

Gentlemen
London May 18th. 1791

A Report said to have been made from your Board on the 29th. ulto. respecting the Brigantine Rachel, Nichs. Duff, Commander, and which the Right Honorable the Lords of His Majesty’s Treasury quote as the ground and basis of their refusal to give any Compensation for the loss and damages which the Owners of the said Vessel have sustained by her detention, having been transmitted me from the Office of His Majesty’s Secretary of State for Foreign Affairs, I cannot avoid expressing my surprize and concern at its perusal, since what is there called a Statement of facts, deviates so essentially from the truth, that I should betray the trust reposed in me by my Country for the protection of its Commerce, were I to pass it over in silence. The Remarks I have to offer follow:
1st. The said Captain Duff was held to bail in recognizances to the amount  of five hundred Pounds Sterling for landing in this Port last December an English made fowling-piece to have it repaired. He could not proceed to North America without settling this matter, and on the very day Thursday the 24th February when the said Report states that he delivered a Manifest of his Cargo to your Officers at Portsmouth, to my knowledge a Memorial on his part was presented to your own Board in London, praying the said Prosecution to be remitted, and stating fully, that to be the sole cause of his putting into that Port. On Friday the next day you were pleased to grant his Prayer, on satisfaction being made to the Complaining Officer, which with the Expences to your Solicitors and others, cost the poor Man upwards of Ninety Pounds Sterling or more than a year’s pay.
2dly. This Affair having been thus settled the Captain presumed he might proceed on his Voyage and demanded his Papers from your said Officers, for they had at his first arrival illegally demanded and taken them away from him which they refused to give up, until they heard as they said from your Board. The Captain of the said Vessel in the mean time had committed no new offence against Law or Justice, and on Wednesday or Thursday the 3d or 4th. day of March, under real or pretended orders from your Board, the said Officers went on board at the Mother Bank and seized both Vessel and Cargo, and forcibly carried the said Vessel from her Anchorage at the said place into the Harbour of Portsmouth, so that she was not seized until ten days after her arrival there, and seven, after its purpose had been formally notified to your own Board, and that Board had formally acted upon it, as may be known by your reference to your own Records. The Vessel would not have remained there a day after February 26th. when the news of your decision reached Portsmouth but for the said detention of her Papers.
3dly. Reports from Men so extremely interested as these Officers are, since your deliberations generally conclude, with Satisfaction to the Seizing Officer, should be received with precaution at all times, and upon this occasion I believe it would be found that their date of the Captain’s delivery of his Manifest is erroneous, and that they had written Thursday for Tuesday, the Captain says the bad Weather prevented his getting on Shore at all the first day for it blew a Gale of Wind. Upon a reference to your Records it also will be found, that altho’ as you admit the Vessel arrived on Monday (not at Spithead) at the Mother Bank, that on the Thursday following yourselves were in a regular Memorial presented with all the facts, so that allowing the first day’s delay in Writing to its true cause, bad Weather, the earliest advices of her arrival could not have reached London till Wednesday noon, and on the next day Thursday the 24th. day of February you were presented with the Captain’s Memorial containing a fair, candid and just statement of facts.
I trust it will enter naturally into your minds that the Commerce of the Subjects and Citizens of the United States of America, are no longer subject to your Revenue Regulations, and I ought to add that the freightage of British Shipping employed in the transport of American produce last year, amounted to upwards of Four hundred thousand pounds Sterling, which is a greater National profit than any that arises to Great Britain from any other part, or perhaps from the whole of her remaining Carrying Trade with other Foreign Nations.
As Consul of the United States I cannot understand that part of your Report which enjoins a Satisfaction to the Seizing Officers, is it in the nature of a verbal or written apology from Captain Duff to these Men, or are they to have a Sum  of Money and what Sum is there to be paid to them, after detaining an American Vessel three Months, to induce them to release her, and is the amount of that Sum to depend upon their will, or is there any regular tarif for Impositions of this kind, by which the American Merchant may regulate himself in future.
I am sorry to find myself under the necessity of transmitting an account of these matters to the Congress of the United States of America, and I shall also transmit Copies of this Address to you, to The Right Honorable the Lords of His Majesty’s Treasury and to His Majesty’s Secretary of State for Foreign Affairs.
In future when I have occasion to write you either Letters or Memorials on Public matters, May I beg that Instructions be given to your Secretary to answer them in some Official way, since no Answer has ever yet been regularly given to the Memorial which I addrest to you upon the Rachel in March last. I have the Honor to be, Gentlemen, Your most Obedient Humble Servant,

[Joshua Johnson]

